The judgment of affirmance was originally against Betts, Henson and Jones, and the motion for rehearing was filed for all three of the parties. Heretofore on April 11, 1934, at the request of Jones the motion for rehearing as to him was dismissed and mandate on the original judgment of affirmance directed to be issued against him.
We have carefully reviewed the record as to Betts and Henson, and remain of opinion that our original disposition of the case was correct, and as to them the motion for rehearing is overruled.
Overruled